Citation Nr: 0121871	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  98-01 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from August 1949 to 
November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which, in pertinent part, 
found that the veteran had not submitted new and material 
evidence to reopen his claim for service connection for a 
back condition.

In June 1999, the Board remanded this claim for further 
development.  The RO complied with the Board's Remand 
instructions.


FINDINGS OF FACT

1.  In July 1955, the RO denied, on the merits, the claim for 
service connection for a back disorder.  The veteran was 
notified of that decision in July 1955, but did not appeal.

2.  Some of the evidence received since 1955 in support of 
the veteran's attempt to reopen his claim for service 
connection for a back disorder is new and material and 
sufficient to reopen this claim. 


CONCLUSIONS OF LAW

1.  The July 1955 RO rating decision that denied service 
connection for a low back condition is final.  38 U.S.C.A. 
§ 7105(b) and (c) (West 1991); 38 C.F.R. § 3.160(d) (2000).

2.  New and material evidence has been received, and the 
veteran's claim for service connection for a low back 
disorder is reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 
1991); 38 C.F.R. § 3.156(a) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In April 1955, the veteran filed his original claim for 
service connection for a back condition.  His service medical 
records showed that he reported injuring his back during 
basic training in 1949 when lifting a heavy sack of ashes.  
Physical examinations repeatedly showed no abnormalities, and 
x-rays were negative for pathology other than a slight loss 
of definition of the outlines of the sacroiliac joints, which 
was compatible with, but not diagnostic of, rheumatoid 
spondolytis.  The veteran continued to complain of back pain 
throughout service, and he was treated for chronic 
lumbosacral strain, including physical therapy.  

Upon discharge from service in November 1952, the veteran 
completed a Report of Medical History, wherein he denied 
having or ever having swollen or painful joints.  The Report 
of Medical Examination showed that clinical evaluation of his 
spine was normal.

In May 1955, the veteran underwent a VA physical examination.  
He complained of back trouble since 1949.  He reported 
straining his back during service.  Examination of his back 
showed normal posture, normal range of motion, no tenderness, 
and no muscle guarding or spasm.  Knee and ankle jerks were 
equal and physiological bilaterally.  The length and 
circumference of the extremities was equal.  There were no 
sensory changes.  Straight leg raising test and Patrick's 
tests were negative.  X-rays of the lumbosacral spine showed 
no abnormal changes.  The examiner concluded that no 
orthopedic disease or disability was present. 

A July 1955 rating decision, in pertinent part, denied 
service connection for a back condition as not shown on the 
last examination.  The veteran was notified of this decision 
in July 1955.

In connection with another claim, the veteran underwent a VA 
physical examination in June 1996.  That report contains no 
findings pertinent to this claim.

In October 1996, the veteran filed a claim for service 
connection for a low back condition.  The RO informed him of 
his responsibility to submit new and material evidence to 
reopen this claim.  The veteran's representative submitted a 
VA outpatient record dated in October 1996, which showed the 
veteran's complaint of chronic low back pain since 1949.  The 
veteran's representative submitted a list of appointments 
between March 1989 and December 1997 at the VA Medical Center 
in Little Rock.  

The veteran's representative submitted VA outpatient 
treatment records covering the period October 1996 to May 
1997.  In October 1996, the veteran reported a 47-year 
history of chronic low back pain and stated that he was 
service connected for this condition.  He had seen several 
doctors for treatment.  He complained of low back pain 
radiating to the right leg.  The diagnosis was questionable 
etiology of current low back.  In November 1996, he 
complained of low back pain.  It was noted that x-rays of the 
lumbosacral spine showed degenerative joint disease at L3, 
L4, and L5, minimal wedging at L3, and osteopenia.  The 
diagnosis was low back pain secondary to degenerative joint 
disease. 

In March 1997, the veteran reported a 50-year history of low 
back pain radiating down his legs secondary to an injury.  He 
indicated that multiple doctors and chiropractors had seen 
him over the last 50 years.  He stated that he was unable to 
do manual labor or lift anything heavier than a loaf of 
bread.  Upon examination, he had decreased range of motion 
for the lumbosacral spine and decreased muscle strength in 
both lower extremities.  Diagnoses included degenerative 
joint disease at L4 and L5.  

The veteran was referred for a consultation with neurosurgery 
for his back condition, which he underwent in April 1997.  He 
reported injuring his back during service in 1949 and having 
a 40+ year history of low back pain.  He stated it had 
worsened over the prior two years with increased numbness and 
burning pain.  He also felt his legs were weak.  The 
examiner's impression was low back pain.  He was referred for 
electromyograph/nerve conduction velocity studies to rule-out 
radiculopathy and peripheral neuropathy.  

A September 1997 rating decision found that the veteran had 
not submitted new and material evidence to reopen this claim.  
The veteran's representative submitted VA outpatient 
treatment records covering the period May to November 1997.  
These records showed continued complaints of back pain, with 
no new diagnoses.  The veteran underwent physical therapy for 
his back disorder(s) in September 1997.  The nerve conduction 
studies conducted in November 1997 showed chronic, primarily 
axonal, peripheral neuropathy.  Since neuropathy was present, 
tests for radiculopathy could not be performed.

In June 1999, the Board remanded this claim because the 
veteran had indicated on an application for compensation 
submitted in 1995 that Dr. Tize had treated him for his back 
condition ever since 1952.  In July 1999, the RO asked the 
veteran to either submit his medical records from Dr. Tize or 
complete a release form so that the RO could request those 
records.  In response, the veteran submitted a release form 
indicating that he had received VA treatment since 1996.  

The RO obtained VA records for treatment between October 1996 
and August 1999.  The veteran continues to receive treatment 
for complaints of back pain.  Magnetic resonance imaging 
(MRI) in May 1997 showed (1) areas of diffuse disc bulging 
from L2 to L5-S1 without spinal canal stenosis, (2) 
degenerative changes, (3) an old compression fracture of L3, 
and (4) Schmorl's nodes at T11-T12.

In June 2000, the veteran's representative submitted an 
undated letter from the Central Arkansas Veterans Healthcare 
System, which indicated that he was being treated for low 
back pain associated with bulging lumbar discs and 
degenerative changes.

II.  Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA 
is applicable to this claim.  VCAA, § 7(a), 114 Stat. 2096, 
2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001).  With new and 
material claims, VA's responsibility extends to requesting 
evidence from any new source identified by the claimant.  VBA 
Fast Letter 01-13 (February 5, 2001).  If that evidence is 
then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  Id.  The Board finds that 
the recent changes in the law brought about by the enactment 
of the VCAA do not have any effect on the pending issue.  
Since there is sufficient evidence of record to reopen this 
claim, no further notification or assistance to the veteran 
needs to be rendered at this point.  However, as discussed in 
more detail below, further assistance to the veteran will be 
required before his claim can be adjudicated on the merits.

As discussed above, a July 1955 rating decision denied 
service connection for a back disorder.  Rating actions are 
final and binding based on evidence on file at the time the 
claimant is notified of the decision and may not be revised 
on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a) (2000).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.201, and 20.302(a) (2000). 

In a July 1955 letter, the RO informed the veteran of the 
denial of this claim.  He did not disagree with that 
determination.  Therefore, the July 1955 rating decision is 
final. 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence received since 1955 is new in that it was not 
previously of record.  It is necessary, therefore, to decide 
if this evidence is material.  To be material, it must be (a) 
relevant in that it bears directly and substantially on the 
matter under consideration, and (b) so significant, either by 
itself or with other evidence, that it must be considered in 
order to fairly decide the claim.  See 38 C.F.R. § 3.156(a) 
(2000) (emphasis added).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303(a) (2000).  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

The veteran has submitted material evidence.  The basis of 
the initial denial of this claim was that the medical 
evidence did not show the veteran had a back condition.  The 
additional medical evidence shows treatment for current back 
disorders.  It is true, as the RO concluded, that there is no 
evidence showing that any of the current back disorders is 
related to the veteran's military service.  However, the 
veteran does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  The new evidence at least 
"contribute[s] to a more complete picture of the 
circumstances surrounding the origin" of the veteran's 
claimed back disorder, especially when considered in 
conjunction with the service medical records which showed 
constant complaints of back pain and objective evidence, on 
x-ray, of at least some abnormality.  The additional evidence 
is sufficiently significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  However, the Board cannot, at this point, 
adjudicate the reopened claim, as further assistance to the 
veteran is required to comply with the duty to assist.  


ORDER

As new and material evidence has been received to reopen the 
veteran's claim for service connection for a low back 
disorder, the claim is reopened, and, to that extent only, 
the appeal is granted.


REMAND

Since the RO only addressed whether new and material evidence 
had been submitted to reopen this claim, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time on the merits of 
this claim. See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, this claim must be remanded to the RO to 
adjudicate it on the merits.  

Also, because of the change in the law brought about by the 
VCAA, a remand of this claim is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  In an effort to assist the RO, the Board has reviewed 
the claims file and identified certain assistance that must 
be rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In the course of seeking medical treatment, the veteran has 
reported receiving extensive treatment for his back condition 
over the past "40 years."  VA has never asked him to 
provide complete information as to where he has been treated 
so that records could be obtained.  This must be done to 
comply with the VCAA.  38 U.S.C.A. §§ 5103(a) and 5103A(b) 
(West Supp. 2001)

Also, the veteran submitted a letter from Central Arkansas 
Veterans Healthcare System, but his medical records from that 
facility have not been requested.  This must also be done to 
comply with the VCAA.  38 U.S.C.A. § 5103A(b) (West Supp. 
2001)

Accordingly, this case is REMANDED for the following:

1.  Request that the veteran provide a 
complete list of all medical providers, 
private and VA, who have treated him for 
his back condition since his separation 
from service.  The veteran should provide 
the appropriate releases so that the RO 
can request any private treatment records, 
and these should include release forms for 
Dr. Tize for treatment since 1952 and for 
Central Arkansas Veterans Healthcare 
System.  The authorizations for release of 
information must be completed in full. 

When requesting records from private 
physicians, the RO should specify that 
actual treatment records, to include all 
diagnostic test results, as opposed to 
summaries, are needed.  All efforts to 
obtain private treatment records should be 
fully documented.  If any private 
treatment records are not obtained, the RO 
should inform the veteran of the records 
that the RO was unable to obtain, 
including what efforts were made to obtain 
the records.  The RO should also inform 
the veteran what further action, if any, 
will be taken by the RO with respect to 
his claim for compensation.  Allow an 
appropriate period of time within which to 
respond.

2.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the above development 
action has been conducted and completed 
in full.  The RO must also ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  See 38 U.S.C.A. 
§§ 5103 and 5103A (West Supp. 2001).

The RO also should specifically address 
whether a VA compensation and pension 
medical examination should be provided or 
a medical opinion obtained for this 
claim.  See 38 U.S.C.A. § 5103A(d) (West 
Supp. 2001).

3.  Thereafter, the RO should readjudicate 
this claim on a de novo basis.  If the 
benefit sought on appeal remains denied, 
provide the veteran and his representative 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 



